
	

113 S2989 IS: Promoting Regional Energy Partnerships for Advancing Resilient Energy Systems Act
U.S. Senate
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2989
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2014
			Mr. Schatz (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To promote Federal-State partnerships for developing regional energy strategies and plans to
			 mitigate risks in changing energy systems, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Promoting Regional Energy Partnerships for Advancing Resilient Energy Systems Act or the PREPARE Act.
		
			2.
			Findings
			Congress finds that—
			
				(1)
				energy systems in the United States are in a period of significant change;
			
				(2)
				aging infrastructure, new technologies, increasing complexity, and growing threats are posing new
			 challenges to energy systems and their resilience;
			
				(3)
				the interconnected nature of energy systems means regional energy strategies and plans will be more
			 effective at preparing for challenges and mitigating risks;
			
				(4)
				States have distinct needs and unique energy, environmental, and economic goals and will  play a
			 critical role in developing and implementing regional energy strategies
			 and plans;
			
				(5)
				the views and participation of a broad range of stakeholders in the development and implementation
			 of regional energy strategies and plans is needed for success; and
			
				(6)
				the Federal Government, in the role of a long-term strategic energy partner, can effectively—
				
					(A)
					establish strategic alliances with States;(B)convene stakeholders;
				
					(C)
					facilitate the process of developing regional energy strategies and plans; and
				
					(D)
					provide technical assistance and support in implementation.
				
			3.
			Definitions
			In this Act:
			
				(1)
				Cooperative agreement
				The term cooperative agreement has the meaning given the term in sections 6302 and 6305 of title 31, United States Code.
			
				(2)
				Secretaries
				The term Secretaries means—(A)the Secretary of Energy, acting through the Assistant Secretary of the Office of
		Electricity Delivery and Energy Reliability in consultation with the Assistant
			 Secretary of Energy Efficiency and
		Renewable Energy, the Assistant Secretary of Fossil Energy, and the Director of the
			 Office of
		Nuclear Energy, Science, and Technology Programs; and(B)the Secretary of the Interior, acting through the Assistant Secretary for Land and Minerals
			 Management in consultation with the Director of the Bureau of Land
			 Management, the Director of the Bureau of Ocean Energy Management, the
			 Assistant Secretary for  Indian Affairs, and the Assistant Secretary for
			 Fish and Wildlife and Parks.(3)
				State
				The
		term State means—
				(A)
					a
		State;
				(B)
					the District of
		Columbia;
				(C)
					the Commonwealth
		of Puerto Rico; and
				(D)
					any other
		territory or possession of the United States.
				4.
			Regional energy partnerships
			(a)
				In general
				The Secretaries shall provide assistance in accordance with this section for the purpose of
			 developing energy strategies and plans that help harmonize and promote
			 national, regional,  and State energy goals, including goals for advancing
			 resilient energy systems to mitigate risks and prepare for emerging energy
			 challenges.
			(b)
				Technical assistance
				The Secretaries may provide such technical assistance to States, political subdivisions of States,
			 substate regional organizations (including organizations that cross State
			 boundaries), multistate regional organizations, Indian tribes, and
			 nonprofit
			 organizations as the Secretaries determine appropriate to promote—
				(1)
					the development and improvement of regional energy strategies and plans that sustain and promote
			 energy system modernization across the United States;
				(2)
					investment in energy infrastructure, technological capacity, innovation, and workforce development
			 to keep pace with the changing energy ecosystem;
				(3)
					structural transformation of the financial, regulatory, legal, and institutional systems that
			 govern energy planning, production, and delivery within States and
			 regions; and
				(4)
					public-private partnerships for the implementation of regional energy strategies and plans.
				(c)
				Cooperative agreements
				(1)
					In general
					The Secretaries may enter into cooperative agreements with 1 or more States and Indian tribes, on a
			 regional basis, to
			 develop and implement strategies and plans to address the energy
			 challenges of States, Indian tribes, and regions.
				(2)
					Requirements
					A cooperative agreement entered into under this subsection
			 shall include
			 provisions covering or providing—
					(A)
						the purpose and goals of the cooperative agreement, such as advancing energy
			 efficiency, clean energy, fuel and supply diversity, energy system
			 resiliency, economic development, or other goals to make measurable,
			 significant progress toward specified metrics and objectives that are
			 agreed to by the
			 States or Indian tribes and the Secretaries;
					(B)
						the roles and responsibilities of the States or Indian tribes and the Secretaries for various
			 functions of the
			 cooperative agreement, including outreach, communication, resources, and
			 capabilities;
					(C)
						a comprehensive framework for the development of energy strategies and plans for States, Indian
			 tribes, or regions;
					(D)
						timeframes with associated metrics and objectives;
					(E)
						a governance structure to resolve conflicts and facilitate decisionmaking consistent with
			 underlying authorities; and
					(F)
						other provisions determined necessary by the Secretaries, in consultation with the States or Indian
			 tribes, to achieve the purposes described in paragraph (1).
					(d)
				Staff
				(1)
					In general
					Not later than 30 days after the date of the entering into a cooperative agreement under subsection
			 (c), the Secretaries shall, as appropriate, assign or employ individuals
			 who
			 have expertise in the technical and regulatory issues relating to  the
			 cooperative agreement, including particular expertise in (as applicable)—
					(A)
						energy systems integration;
					(B)
						renewable energy and energy efficiency;
					(C)
						innovative financing mechanisms;
					(D)
						utility regulatory policy;
					(E)
						modeling and analysis;
					(F)
						facilitation and arbitration;
					(G)
						energy assurance and emergency preparedness; and
					(H)
						cyber and physical security of energy systems.
					(2)
					Duties
					Each individual assigned to carry out a cooperative agreement under paragraph (1) shall—
					(A)
						report to a location in the applicable State, Indian tribe, or region not later than 90 days after
			 the date of
			 assignment;
					(B)
						be responsible for issues and technical assistance relating to the cooperative agreement;
					(C)
						participate as part of the team of personnel working on developing and implementing the applicable
			 regional energy strategy and plan; and
					(D)build capacity within the State, Indian tribe, or region to continue to implement the goals of this
			 Act after the expiration of the cooperative agreement.(e)
				Comprehensive framework
				Under a cooperative agreement, a comprehensive framework shall be developed that identifies
			 opportunities and actions across various energy sectors and cross-cutting
			 issue areas, including—
				(1)
					end-use efficiency;
				(2)
					energy supply, including electric generation and fuels;
				(3)
					energy delivery;
				(4)
					transportation;
				(5)
					technical integration, including standards and interdependencies;
				(6)
					institutional structures;
				(7)
					regulatory policies;
				(8)
					financial incentives; and
				(9)
					market mechanisms.
				(f)
				Awards
				(1)
					Definitions
					In this subsection:
					(A)
						Application group
						The term application group means a group of States or Indian tribes that have—
						(i)
							entered into a cooperative agreement, on a regional basis, with the Secretaries under subsection
			 (c);
			 and
						(ii)
							submitted an application for an award under paragraph (2)(A).
						(B)
						Partner State
						The term partner State means a State or Indian tribe that is part of an application group.
					(2)
					Applications
					(A)
						In general
						Subject to subparagraph (B), an application group may apply to the Secretaries for awards under
			 this
			 subsection.
					(B)
						Individual States
						An individual State or Indian tribe that has entered into a cooperative agreement with the
			 Secretaries under
			 subsection (c) may apply   to the Secretaries for an award under this
			 subsection if the State or Indian tribe demonstrates to the Secretaries
			 the
			 uniqueness of
			 the energy challenges facing the State or Indian tribe.
					(3)
					Base amount
					Subject to paragraph (4), the Secretaries  shall provide 6 awards under this subsection, with a
			 base
			 amount of $20,000,000 for each award.
				(4)
					Bonus amount for application groups
					(A)
						In general
						Subject to subparagraph (B), the Secretaries shall increase the amount of an award provided under
			 this subsection to an application group for a successful application under
			 paragraph (2)(A) by the quotient obtained by dividing—
						(i)
							the product obtained by multiplying—
							(I)
								the number of partner States in the application group; and
							(II)
								$100,000,000; by
							(ii)
							the total number of partner States of all successful applications under this subsection.
						(B)
						Maximum amount
						The amount of a bonus determined under subparagraph (A) shall not exceed an amount that represents
			 $5,000,000 for each partner State that is a member of the relevant
			 application group.
					(5)
					Limitation
					A State or Indian tribe shall not be part of more than 1 award under this subsection.
				(6)
					Selection criteria
					In selecting applications for awards under this subsection, the Secretaries shall consider—
					(A)
						existing commitments from States or Indian tribes, such as memoranda of understanding;
					(B)
						for States that are part of the contiguous 48 States, the number of contiguous States involved that
			 cover	a region;
					(C)
						the diversity of the regions represented by all applications;
					(D)
						the amount of cost-share or in-kind contributions from States or Indian tribes;
					(E)
						the scope and focus of regional and State programs and strategies, with an emphasis
			 on energy system resiliency and grid
			 modernization, efficiency, and clean energy;
					(F)
						a management and oversight plan to ensure that objectives are met;
					(G)
						an outreach plan for the inclusion of stakeholders in the process for developing and implementing
			 State or 
			 regional energy strategies and plans;
					(H)
						the inclusion of tribal entities;
					(I)
						plans to fund and sustain activities identified in regional energy strategies and plans; and
					(J)
						the clarity of roles and responsibilities of each State and the Secretaries.
					(7)
					Use of awards
					(A)
						In general
						Awards provided under this subsection shall be used to achieve the purpose of this section,
			 including by—
						(i)
							conducting technical analyses, resource studies, and energy system baselines;
						(ii)
							convening and providing education to stakeholders  on emerging energy issues;
						(iii)
							building decision support and planning tools; and
						(iv)
							improving communication between and participation of stakeholders.
						(B)
						Limitation
						Awards provided under this subsection shall not be used for—
						(i)
							capitalization of green banks or loan guarantees; or
						(ii)
							building facilities or funding capital projects.
						5.
			Authorization of appropriations
			(a)
				In general
				There is authorized to be appropriated to carry out this Act $250,000,000, to remain available
			 until expended.
			(b)
				Allocation
				Of the amount authorized to be appropriated under subsection (a)—
				(1)
					$120,000,000 shall be used for the base amount of awards under section 4(f)(3);
				(2)
					$100,000,000 shall be used for the bonus amount of awards under section 4(f)(4); and
				(3)
					$30,000,000 shall be for the administration  of this Act, including—(A)the assignment of staff under
			 section 4(d); and
					(B)if the Secretaries determine appropriate, the sharing of best practices from regional partnerships
			 by parties to cooperative agreements entered into under this Act.(c)
				State energy offices
				Funds provided to a State under this Act shall be provided to the office within the State that is
			 responsible for developing the State energy plan for the State under part
			 D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321
			 et seq.).
			(d)
				Maintenance of
		funding
				The funding provided to States under this Act shall
		supplement (and not supplant) funding provided under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
			
